Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 6, 2019

                                      No. 04-19-00209-CV

SCHERTZ BANCSHARES CORPORATION, Individually and d/b/a Schertz Bank & Trust,
     Schertz Bank & Trust, and Mustang Valley Estates Homeowners Association,
                                    Appellants

                                                v.

 Scott BURRIS, Ashley Burris, Wayne Burris, Lee Burris, Kenneth Davis, Cece Davis, Amy
  Wilson, Mike Wilson, Daryl Green, Cathy Green, Ken Helgren, Michele Helgren, Robert
 Hudson, Cliff Jackson, Mamie Jackson, William Merrill, Tonya Spells, Quinton Perry, Angie
 Perry, Kenneth Shields, Tamara Shields, Latoya Siples, Clinton Siples, And Michelle Siples,
                                         Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 12-1512-CV
                           Honorable William Old, Judge Presiding

                                         ORDER
       Pursuant to section 51.014(d) of the Texas Civil Practice and Remedies Code and Rule
28.3 of the Texas Rules of Appellate Procedure, we GRANT appellants’ petition for permission
to appeal from an interlocutory order. A notice of appeal is deemed to have been filed on the
date of this order and the appeal will proceed as an accelerated appeal. See TEX. R. APP. P.
28.3(k).

        We order the Guadalupe County District Clerk and the court reporter to file, respectively,
the clerk’s record and reporter’s record in this court on or before May 16, 2019.

        We order the clerk of this court to file a copy of this order with the District Clerk of
Guadalupe County, Texas. See id. We further order the clerk of this court to serve a copy of
this order on the trial court, the court reporter, and all counsel.



                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court